Citation Nr: 1532402	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable disability rating for left maxillary sinusitis with post-operative retention cyst resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from April 1978 to August 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board previously remanded the appeal in May 2014 for additional development.

The Veteran testified before the undersigned Veterans Law Judge at a July 2013 Travel Board hearing.  A transcript is associated with the claims file.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.


FINDING OF FACT

The Veteran submitted a written statement in June 2015, prior to the promulgation of a decision, withdrawing his appeal for a compensable disability rating for left maxillary sinusitis with post-operative retention cyst resection.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a compensable disability rating for left maxillary sinusitis with post-operative retention cyst resection have been met.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(5), 7108 (West 2014); 38 C.F.R. § 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an authorized representative may withdraw a substantive appeal in writing or on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3).  

In a written June 2015 submission, the Veteran requested that the Board withdraw his appeal.  As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeal and it must be dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


